DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 8/18/2022.  

  REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic (US 2021/0165746) in view of Guim Bernat et al (US 2021/0144517).
	Regarding Claim 1, Knezevic teaches a method for encrypting data in one or more data blocks, the method comprising: 
	receiving a first data block to be written to a first physical storage comprising one or more physical disks (a block of data is received for writing at step 710 of Fig. 7, and the storage used at step 780 comprises disks, Paragraph 0025 and Fig. 1); 
	applying a first random tweak to data indicative of the first data block (the first random tweak corresponding to the tweak generated at step 740 of Fig. 7, which uses data indicative of the first data block/address at step 730, and this tweak is random because the tweak control value used is random, Paragraph 0028) to generate a first encrypted data block (form at step 760 of Fig. 7); 
	writing the first random tweak along with the first encrypted data block to a first physical block of the first physical storage (steps 770 and 780 of Fig. 7, and the combination at step 770 may be a concatenation, Paragraph 0061), wherein the first random tweak is stored in the first physical block for a subsequent decryption of the first encrypted data block; (the tweak may be retrieved “from memory,” Paragraph 0054, in order to decrypt/ “recover encrypted data” as shown on Fig. 6 and described on Paragraph 0054);
	receiving a second data block to be written to the first physical storage (a block of data is received for writing at step 710 of Fig. 7, and the storage used at step 780 comprises disks, Paragraph 0025 and Fig. 1); 
	applying a second random tweak to data indicative of the second data block to generate a second encrypted data block, the first random tweak being different than the second random tweak (the second random tweak corresponding to the tweak generated at step 740 of Fig. 7, which uses data indicative of the first data block/address at step 730, and this tweak is random because the tweak control value used is random, Paragraph 0028, and the tweak control values are different for each address, Paragraph 0027); and 
	writing the second random tweak along with the second encrypted data block to a second physical block of the first physical storage (steps 770 and 780 of Fig. 7, and the combination at step 770 may be a concatenation, Paragraph 0061), wherein the second random tweak is stored in the second physical block for a subsequent decryption of the second encrypted data block (the tweak may be retrieved “from memory,” Paragraph 0054, in order to decrypt/ “recover encrypted data” as shown on Fig. 6 and described on Paragraph 0054).
	However, the cited prior art does not explicitly teach moving the first encrypted data block and the first random tweak from the first physical block to a third physical block of a second physical storage without decrypting the first encrypted data block, wherein the second physical storage comprises one or more physical disks, and wherein the first physical storage is different from the second physical storage.
	Guim Bernat teaches moving a first encrypted data block (“encrypted data,” Paragraph 0174) and a first tweak (“keys for the encrypted data”) from a first physical block to a third physical block of a second physical storage without decrypting the first encrypted data block, wherein the second physical storage comprises one or more physical disks, and wherein the first physical storage is different from the second physical storage (Paragraph 0174, data is transferred “to a destination cloudlet from the source cloudlet,” and the cloudlets are on separate physical disks, Paragraph 1042).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the moving of Guim Bernat in the cited prior art in order to transfer workload to a separate computing device.
	Claim 8 is the non-transitory computer readable medium corresponding to the method of claim 1 and is rejected under similar rationale.
	Claim 15 is the computer system corresponding to the method of claim 1 and is rejected under similar rationale.


Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic and Guim Bernat in view of Day (US 2013/0238821).
	Regarding Claim 2, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the first random tweak is written to a data integrity field of the first physical block.
	Day teaches data protection information being written to a data integrity field of a physical block (Paragraph 0008).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the writing of the tweak to a data integrity field of the physical block of the cited prior art in order to assure reliability (Paragraph 0008 of Day).
	Regarding Claim 3, the cited prior art teaches the method of claim 2, wherein the data integrity field comprises a small computer system interface (SCSI) data integrity field, and wherein the first random tweak is written to the data integrity field using a SCSI data integrity extensions command (Paragraph 0008).
	Claim 9 is the non-transitory computer readable medium corresponding to the method of claim 2 and is rejected under similar rationale.
	Claim 10 is the non-transitory computer readable medium corresponding to the method of claim 3 and is rejected under similar rationale.
	Claim 16 is the computer system corresponding to the method of claim 2 and is rejected under similar rationale.
	Claim 17 is the computer system corresponding to the method of claim 3 and is rejected under similar rationale.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic and Guim Bernat in view of Chong et al and Jain et al.
	Regarding Claim 4, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the first physical block and the second physical block are part of a data log of a metadata object in a performance tier, and the third physical block is part of a full stripe of a capacity in a capacity tier.
	Chong teaches a data log (“transaction logs,” Paragraph 0020) of a metadata object (“Cross-tenant data,” Paragraph 0020).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the data log of a metadata object (as taught by Chong) in blocks of the cited prior art for recovery purposes.
	Jain teaches migrating from a performance tier to a full stripe of a capacity in a capacity tier (Paragraph 0126, also see the stripes of Fig. 4).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the migration from a performance tier to a full stripe of a capacity in a capacity tier (as taught by Jain) in the cited prior art in order to free space in the performance tier.
	Claim 11 is the non-transitory computer readable medium corresponding to the method of claim 4 and is rejected under similar rationale.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic and Guim Bernat in view of Linnell (US 8,799,681).
	Regarding Claim 5, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein writing the first encrypted data block and writing the second encrypted data block comprise writing the first encrypted data block and writing the second encrypted data block to the first physical storage as part of a stripe comprising a plurality of additional encrypted data blocks and the first and second encrypted data blocks.
	Linnell teaches wherein writing a first encrypted data block and writing a second encrypted data block comprise writing the first encrypted data block and writing a second encrypted data block to the first physical storage as part of a stripe comprising a plurality of additional encrypted data blocks and the first and second encrypted data blocks (shown on Fig. 13).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the writing of Linnell in the cited prior art in order to take advantage of the redundancy a RAID stripe provides.
	Claim 12 is the non-transitory computer readable medium corresponding to the method of claim 5 and is rejected under similar rationale.
	Claim 18 is the computer system corresponding to the method of claim 5 and is rejected under similar rationale.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic and Guim Bernat in view of Lee (US 2015/0149819).
	Regarding Claim 6, the cited prior art teaches the method of claim 5, wherein writing the first encrypted data block and writing the second encrypted data block to the first physical storage as part of the stripe comprise writing the first encrypted data block and the second encrypted data block on multiple physical disks without decrypting the first encrypted data block and the second encrypted data block (shown on Fig. 5).
	However, the cited prior art does not teach writing across multiple host machines.  
	Lee teaches writing a stripe across multiple host machines (the host machines corresponding to servers, Paragraph 0047 and Fig. 3).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the striping across multiple machine (as taught by Lee) in the cited prior art so that if one server is down, the data may still be recovered.
	Claim 13 is the non-transitory computer readable medium corresponding to the method of claim 6 and is rejected under similar rationale.
	Claim 19 is the computer system corresponding to the method of claim 6 and is rejected under similar rationale.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic and Guim Bernat in view of Perlman et al (US 2021/0271763).
	Regarding Claim 7, the cited prior art teaches the method of claim 6, but does not explicitly teach wherein at least one of the host machines that comprises one of the physical disks performs deduplication on encrypted data blocks stored on the one physical disk without decrypting the encrypted data blocks.
	Perlman teaches performing deduplication on encrypted data blocks stored on a physical disk without decrypting the encrypted data blocks (Paragraph 0015).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the deduplication on encrypted data blocks of Perlman in the cited prior art so that time is not wasted decrypting data unnecessarily.
	Claim 14 is the non-transitory computer readable medium corresponding to the method of claim 7 and is rejected under similar rationale.
	Claim 20 is the computer system corresponding to the method of claim 7 and is rejected under similar rationale.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's argument that the cited prior art fails to teach the claims as amended has been considered and is persuasive.  Thus, the prior art rejection has been withdrawn.  However, a new rejection has been made as noted above.

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135